Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of group 1 claims 22-49 in the reply filed on 04/18/22 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 22 does not has the term “comprising”. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 22, 26-27, 34-36, 38, 41, 43 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari et al. (US 2014/0317910 (provided in the IDS)).

3.	Addressing claims 22 and 45, Govari discloses:
an auxiliary instrument for determining the position of a device, the auxiliary instrument having a proximal end, a distal end region, and a first localization element and a second localization element whose positions and orientations can be determined with an electromagnetic position detection system, wherein the first localization element is arranged within the distal end region and comprises a first coil, and the second localization element is arranged within the distal end region and comprises a second coil (see Fig. 1, [0043] and [0046]; device 10 with sensing coils 22; coils with magnetic field is used in electromagnetic position detection system);
an externally accessible lumen and an auxiliary instrument removably arranged within the lumen, wherein the auxiliary instrument comprises a proximal end, a distal end region, and a first localization element and a second localization element whose positions and orientations can be determined with an electromagnetic position detection system, wherein the first and second localization elements are arranged within the distal end region (see Fig. 1, [0043] and [0046]; device 10 with sensing coils 22; coils with magnetic field is used in electromagnetic position detection system; element 24 with lumen to allow wire 28 to pass through).

4.	Addressing claims 26-27, 34-36, 38, 41, 43 and 46, Govari discloses:
wherein the first coil has two coil ends and an outer diameter of 0.5 millimeters or less (see [0045]);
wherein the first and second coils are electrically independent and each of the coils is electrically conductively connected to at least two electrical lines, the electrical lines being led from the respective coil to the proximal end of the auxiliary instrument (see claim 5; coils connect to multiple wires);
wherein the first localization element comprises a first coil, and the second localization element comprises a second coil (see [0043] and [0045-0046]);
wherein the localization element is surrounded by a tube (see [0044] and Fig. 1; the outer layer 24 is surrounding the localization element);
wherein the tube is coated with a biocompatible material (see [0044]; the layer 24 is biocompatible to be use inside the patient);
wherein a connection for an electrical contact is arranged at the proximal end of the auxiliary instrument (see Fig. 1);
a proximal localization element at the proximal end of the auxiliary instrument (see Fig. 1; the closest one to the proximal end is considered the proximal localization element at the proximal end (according to applicant’s specification paragraph [0059]; the proximal localization element is located away from the distal end and toward the proximal end);
wherein the device comprises a catheter (see [0012]); 
wherein the catheter comprises an angioplasty catheter, a urinary catheter, a gastrointestinal catheter, or a dialysis catheter (see [0004]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 23, 37, 39 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 2014/0317910 (provided in the IDS)) and in view of Thomspon Smith et al. (US 2019/0015644 (provided in the IDS)).

7.	Addressing claims 23, 37, 39 and 47-48, Govari does not disclose bending stiffness of less than about 10 Nmm2 and instrument length 10-150 cm. Bending stiffness of less than about 10 Nmm2 and instrument length 10-150 cm is a designer choice that only require skill in the art. In the same field of endeavor, Thomspon Smith discloses bending stiffness of less than about 10 Nmm2 and instrument length 10-150 cm (see [0044] and [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari to have bending stiffness of less than about 10 Nmm2 and instrument length 10-150 cm as taught by Thomspon Smith because this is a designer choice that is well-known in the field that only require routine skill in the art and allow the medical device to be flexible inside patient body. 

8.	Claims 24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 2014/0317910 (provided in the IDS)) and in view of England et al. (US 2019/0015644 (provided in the IDS)).

9.	Addressing claims 24 and 40, Govari does not disclose sensing coil with inductance between 2 mH to 4 mH; however, it is well-known in the field that these coils are small with small inductance. Examiner only relies on England to disclose a specific values for the coils inductance (see col. 3, lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari to have coil inductance of 2 mH to 4 mH as taught by England because this a well-known effective inductance values for sensing medical device position. 

10.	Claims 28-30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 2014/0317910 (provided in the IDS)) and in view of Lyu et al. (US 2011/0066029 (provided in the IDS)).

11.	Addressing claims 28 and 42, Govari does not disclose core and catheter comprises balloon. In the same field of endeavor, Lyu discloses core and catheter comprises balloon (see [0003] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari to have coil wrap around core and catheter comprises balloon because create electromagnetic location sensor (see [0003]). 

12.	Addressing claims 29-30, the arrangements to supply electrical power to the coils are designer choice. Lyu and Govari discloses electrical conductors/wires connect to coil to supply current. There are many ways to connect the coil to supply current to the coils that are designer choice that only require routine skill in the art. 

13.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 2014/0317910 (provided in the IDS)) and in view of Beach (US 2018/0093087).

14.	Addressing claim 31, Govari does not disclose coil with variable stiffness of bending. This only require routine skill in the art and it is a designer choice. Beach discloses coil with variable flexibility (see [0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari to have coil with variable flexibility and bending because this allow for flexibility of movement inside patient body. 

15.	Claims 44 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 2014/0317910 (provided in the IDS)) and in view of Meier et al. (US 2014/0303489 (provided in the IDS)).

16.	Addressing claim 44, Govari does not disclose wherein the device comprises a bone screw, a pedicle screw, or a Jamshidi needle. Meier disclose bone screw (see claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari to have bone screw because this allow the device to be use for various applicant such as bone implant and bone surgery. 

Allowable Subject Matter

Claims 25 and 32-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793